Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsive to the amendment filed 11/25/2020. Applicant amended claims 1, 4 – 5, 11, 13 and 20, cancelled claim 3, added claim 21; claims 1 – 2, 4 – 21 are pending in this application.

Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive. 
Applicant regarding the objection to the specification argues “figures 4, 8, and 9 show interior space 108, as outlined by interior surface 126, being separated into spaces above and below piston plate 122”. Applicant does not explain how one piston plate 122 can separate more than two portions (three?) within the valve 100. 
Further argues “figures 4, 8, and 9 also show piston plate 122 coupled to first piston rod end 116a and cooperating with interior surface 126 to enclose the portions of interior space 108 that lie above and below piston plate 122.”  Examiner notes the specification does not describe the subject matter as above, it states “Valve 100 can include a piston plate 122 coupled to the piston rod, for example to first piston rod end 116a or another portion of piston rod, for cooperating with one or more other components of valve 100 to create or enclose one or more spaces or cavities within the valve, such as within housing 102 or space 108, separately or in combination, in whole or in part.” It is not clear how the piston plate 122 coupled to another portion (not end 116a) of the piston rod cooperating with “more other components (?)” of the valve 100 to create “more (than one) cavities” within the valve with housing 102 and (in combination) space 108 in part.” The entire specification is replete with similar language. The specification is drafted in such a manner that is not clear, concise or exact.
	Paragraph 55 states “two second piston rod end 116b” and paragraph 56 states “one of ordinary skill in the art having the benefits of this disclosure.” The specification should read “to second piston rod end 116b” and “one of ordinary skill in the art having the benefit of this disclosure.”
	Based on the foregoing the objection to the specification is maintained.
configured to move override arm 206” provides enough information to a person having ordinary skill in the art make and use the claimed invention. 
	Applicant’s amendment of claims 13 and 20 and cancellation of claim 3 overcomes the 35 USC 112 (b) rejection of the previous office action. The 35 USC 112 (b) rejection of the previous office action is hereby withdrawn.
Applicant’s arguments with respect to 35 USC 103 have been considered but are moot because they are not based on the interpretation of the reference of this office action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
Paragraph 55 describes “Piston plate 122 can sealingly engage one or more surfaces, such as interior surface 126 of housing 102, for sealingly or fluidically separating two or more portions or spaces within valve 100” it is not clear how a single pate can separate a space into two or more spaces.  
The disclosure is replete with language that is not clear, concise, and in exact terms. Applicant’s cooperation is requested in amending the specification to satisfy the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112 which requires the specification to be written in “full, clear, concise, and exact terms.”

	Information Disclosure Statement
	The information disclosure statements filed 7/14/2020 and 8/20/2020 are acknowledged by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claims 20 and 21 are nonenabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue 
The amount of direction provided by inventor.
The existence of working examples.
The quantity of experimentation.
In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01 (a)). 
Applicant’s disclosure (figs. 7 – 9 and paragraph 61) do not provide a person having ordinary skill in the art enough direction regarding an override mechanism to make and use the claimed subject matter. For example, it is not clear from figures 8 and 9 how the override mechanism operates. Applicant does not provide sufficient direction as to how the override mechanism operates nor are working examples provided. The amount of experimentation required by a person having ordinary skill in the art to arrive at the claimed subject matter would be significant. Further, Applicant does not disclose “a portion of the actuator is disposed within an opening in the base of the guard” with sufficient detail to enable a person having ordinary skill in the art to make or use the invention.
Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claim 20 are not enabled.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 2, 4 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 2, 4 – 5, 7 – 9, 11 – 15, 17 - 19as far as they are definite, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent to Nordman (5,078,361).
	Regarding claims 1, and 11, as far as they are definite, Nordman discloses a headpiece for a pinch valve, comprising a headpiece body having a central longitudinal axis, a first end (53, Fig. 2A) adapted to couple with a valve actuator (45, Fig. 2A) (and inherently a housing for the actuator), a longitudinally opposite second end (23, Fig. 2A) and a tube slot – examiner is interpreting the slot for assembling 24 and 25 to meet this limitation (Col. 4, Lines 17 – 18) - having a mouth (26, 28, Fig. 2A) adapted to receive a portion of tubing there through, wherein the headpiece body comprises a tubular portion disposed longitudinally between the tube slot and the second end – examiner is interpreting the cylindrical surface opposite the element 55 to meet this limitation. Nordman also discloses and a guard (55, Fig. 2A) removably coupled to the headpiece body, wherein the guard comprises a base (hole 61 is located) coupled to the second end (23, Fig. 2A) of the headpiece body; and an extension (where slot 69 is located) coupled to the base, wherein the extension blocks at least a portion of the mouth of the tube slot (examiner maintains the rectangular slot for elements 24 and 25 necessarily have be larger than elements 24 and 25, the element 55 bearing against 24 and 25 (Col. 4, Lines 41 - 44) meets the limitation “blocking a portion of the (rectangular) tube slot”). Nordman further discloses a guard slot (the opening for the element 55) parallel to the central longitudinal axis and disposed through a wall of the tubular portion 
	Regarding claims 2 and 12, as far as they are definite, the mouth of the tube slot (rectangular slot for element 24 and 25) is disposed in a wall of the headpiece body longitudinally between the first (53, Fig. 2A) and second ends (23, Fig. 2A) and wherein the extension is disposed at least partially within the mouth of the tube slot, examiner maintains the rectangular slot for elements 24 and 25 necessarily have be larger than elements 24 and 25, the element 55 bearing against 24 and 25 (Col. 4, Lines 41 - 44) meets the limitation “the mouth of the tube slot”.  
	Regarding claims 4, and 14, as far as they are definite, examiner for this claim only is interpreting the screw 57 as the base of the guard (coupled to the headpiece body 23) and the element 55 as the extension (extends through the guard slot and into the tube slot). Nordman discloses the headpiece body is at least partially cylindrical as shown in fig 2A, and wherein each of the guard slot as shown in figure 2A and the extension is at least partially arcuate – examiner is interpreting the base where the aperture 61 is located having an arcuate edge to meet this limitation.
	Regarding claims 5 and 15, as far as they are definite, Nordman discloses an opening in the frame where element 55 is assembled, which inherently implies the height of the extension (vertical portion of element 55) is less than the opening (tubular portion of the headpiece body and mouth of the tube slot (rectangular opening for elements 24 and 25) combined height). 
Regarding claims 7 and 17, examiner is interpreting the edge of the base disclosed by Nordman where the aperture 61 is located to meet this limitation.
Regarding claims 8 and 18, examiner is interpreting the element 33 guided by slot 69 disclosed by Nordman to meet the claimed limitation.
Regarding claims, 9 and 19, Nordman discloses the guard (55, Fig. 2A) is coupled to the headpiece body (23, Fig. 2A) with one fastener (57, Fig. 2A).
a first (top of the first end 55) and a second portion (cylindrical bottom portion in contact with second end 23) of the wall.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16, as far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Nordman (5,078,361) in view of US Patent Application Publication to Luedke et al. (2013/0232713).
Regarding claims 6 and 16, as far as they are definite, Nordman does not disclose a tongue and groove joint between the second end of headpiece body (23, Fig. 2A) and the base where aperture 61 is located.  
However, providing a tongue and groove joint as a means of securing elements during assembly is well known in the art as taught by Luedke et al. Luedke et al. teach a tongue and groove joint between the front cover (208, Fig. 5) and front enclosure (62, Fig. 5) to secure the tank receiver (84, Fig. 3). Therefore a person having ordinary skill in the art would adapt the tongue and groove joint for providing a robust joint for securing teaching of Luedke et al. to the headpiece and base disclosed by Nordman in order to provide a robust joint for assembling. 
Claim 10, as far as it is definite, is rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Nordman (5,078,361) in view of US Patent to Cleary, Jr. (4,648,550).
	Regarding claim 10, as far as it is definite, Nordman does not disclose the one or more fasteners comprises at 25least one spanner screw.
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753